[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT           FILED
                            ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                    No. 10-12960                          JUNE 28, 2011
                              ________________________                     JOHN LEY
                                                                            CLERK
                         D.C. Docket No. 0:09-cv-61003-BSS

VIRGINIA LITTLE,

                                                                       Plaintiff - Appellant,

             versus

FOSTER WHEELER CONSTRUCTORS, INC.,

                                                                      Defendant - Appellee.


                             ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________
                                    (June 28, 2011)

Before EDMONDSON and MARCUS, Circuit Judges, and FAWSETT,* District
Judge.




      *
       Honorable Patricia C. Fawsett, United States District Judge for the Middle District of
 Florida, sitting by designation.
PER CURIAM:



      We -- for the reasons set out in the Magistrate Judge’s orders in the District

Court -- affirm the grant of summary judgment for Defendant and the denial of

Plaintiff’s motion to compel discovery and to impose sanctions.

      AFFIRMED.




                                         2